DETAILED ACTION


Acknowledgments

The present application is being examined under the AIA  first to invent provisions. 
Claims 1, 10, and 16 have been amended.
Claims 1-23 are currently pending and have been examined.



Response to Arguments

Applicant's arguments with respect to claims have been considered but are moot in view of the new grounds of rejection. 
	
		

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:  Claims 1-23 are eligible under Step 1 of the analysis as they are directed to statutory categories of patentability.  Claim 16 is directed to a method/process.  A process is a statutory category for patentability.  Claims 1 and 10 are drawn to a system. Therefore the claims are considered an apparatus and an apparatus is a statutory category for patentability.
Step 2A Prong 1: In Prong One of Step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception:
Claim 1 includes the following limitations:
A 
a historical data system operable to retrieve, by 


analyzing, by 
identifying, 
identifying, 
comparing, 
(a) the reference time is within the one or more first time periods and 
(b) the reference historical price of the one or more historical prices of the first product at the reference time is relatively low over the predefined period of time compared to the one or more other products of the pricing set of products at the reference time, 2603253410.2Attorney Docket No.: 161US05 / 1761284.393adding the first product to the subset of products; and 
a .
Claim 10 includes the following limitations:


a 
analyze, 
identify, 
identify, 
identify, 
compare, 
compare, 
a selection system operable to identify products-for-presentation from the products for promotion by adding  the first product to the products-for-presentation, when (a) the reference time is within the one or more first time periods, (b) the reference time is within the one or more third time periods, (c) the reference historical price of the one or more prices of the first product at the reference time is relatively low over the predefined period of time compared to the one or more first other products of the products at the reference time, and (d) the reference historical sales number of the one or more sales numbers of the first product at the reference time is relatively high compared to the one or more first other products at the reference time; and 
a 
Claim 16 includes the following limitations:
A method being implemented via execution of computing instructions configured to run at 
identifying a reference time within a predefined period of time, the reference time being corresponding to a present time; 
retrieving historical data from 
creating at least one of a historical-price metric or a sales-volume metric of the each product of the at least one set of products, wherein: 
the historical-price metric of the each product of the at least one set of products comprises one or more relative prices between a historical price of the each product of the at least one set of products at the reference time and one or more other historical prices of the each product of the at least one set of products over the predefined period of time; and 
the sales-volume metric of the each product of the at least one set of products comprises one or more relative sales volumes between a historical sales volume 10 603253410.2Attorney Docket No.: 161US05 / 1761284.393 of the each product of the at least one set of products at the reference time and one or more other historical sales volumes of the each product of the at least one set of products over the predefined period of time; 
selecting a presentation set of products for promotion from the at least one set of products based on a weighted combination of factors, the factors comprising at least one of historical-price metrics of the at least one set of products or sales-volume metrics of the at least one set of products, by: when the factors comprise the historical-price metrics: 
analyzing the historical-price metric of a first product of the at least one set of products; 
identifying one or more first time periods within the predefined period of time in which the first product has one or more lower prices than in one or more second time periods within the predefined period of time; 
comparing a first historical price of the first product at the reference time with a second historical price of at least one second product of the at least one set of products at the reference time; and 
when (a) the reference time is within the one or more first time periods and (b) the first historical price of the first product at the reference time is comparably lower across the predefined period of time than the second historical price of the at least one second product of the at least one set of products at the reference time, the weighted combination of factors is more favorable to adding the first product to the presentation set of products than adding the at least one second product to the presentation set of products; and when the factors comprise the sales-volume metrics: 
analyzing the sales-volume metric of the first product of the at least one set of products; 
identifying one or more third time periods within the predefined period of time in which the first product has one or more higher historical sales volumes than in one or more fourth time periods within the predefined period of time; 11 603253410.2Attorney Docket No.: 161US05 / 1761284.393 
comparing a first historical sales volume of the first product at the reference time with a second historical sales volume of the at least one second product of the at least one set of products at the reference time; and 
when (a) the reference time is within the one or more third time periods and (b) the first historical sales volume of the first product at the reference time is higher than the second historical sales volume of the at least one second product of the at least one set of products at the reference time, the weighted combination of factors is more favorable to adding the first product to the presentation set of products than adding the at least one second product to the presentation set of products; and 
Examiner notes: The above underlined claim terms fall under Step 2A – Prong Two of the analysis detailed below.
The claims recite an abstract idea of determining optimal purchase points based on price changes, which under the broadest reasonable interpretation covers the performance of a commercial interaction-marketing or sales activity (see specification [0003]) which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions) and/or mental processes including observations, evaluations, judgments, and opinions.
As such, the Examiner concludes that claims 1, 10, and 16 recites an abstract idea (Step 2A – Prong One: YES)
Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.  Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.
Step 2A Prong 2:  In Step 2A Prong Two, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claim limitations recite the following additional elements that are beyond the judicial exception (additional elements are underlined):
Claim 1 includes the following limitations:
A 
a historical data system operable to retrieve, by 
 a subset-identification system operable to identify a subset of products from the pricing set of products for promotion by:
analyzing, by 
identifying, 
identifying, 
comparing, 
(a) the reference time is within the one or more first time periods and 
(b) the reference historical price of the one or more historical prices of the first product at the reference time is relatively low over the predefined period of time compared to the one or more other products of the pricing set of products at the reference time, 2603253410.2Attorney Docket No.: 161US05 / 1761284.393adding the first product to the subset of products; and 
a .
Claim 10 includes the following limitations:


a 
analyze, 
identify, 
identify, 
identify, 
compare, 
compare, 
a selection system operable to identify products-for-presentation from the products for promotion by adding  the first product to the products-for-presentation, when (a) the reference time is within the one or more first time periods, (b) the reference time is within the one or more third time periods, (c) the reference historical price of the one or more prices of the first product at the reference time is relatively low over the predefined period of time compared to the one or more first other products of the products at the reference time, and (d) the reference historical sales number of the one or more sales numbers of the first product at the reference time is relatively high compared to the one or more first other products at the reference time; and 
a 
Claim 16 includes the following limitations:
A method being implemented via execution of computing instructions configured to run at 
identifying a reference time within a predefined period of time, the reference time being corresponding to a present time; 
retrieving historical data from 
creating at least one of a historical-price metric or a sales-volume metric of the each product of the at least one set of products, wherein: 
the historical-price metric of the each product of the at least one set of products comprises one or more relative prices between a historical price of the each product of the at least one set of products at the reference time and one or more other historical prices of the each product of the at least one set of products over the predefined period of time; and 
the sales-volume metric of the each product of the at least one set of products comprises one or more relative sales volumes between a historical sales volume 10 603253410.2Attorney Docket No.: 161US05 / 1761284.393 of the each product of the at least one set of products at the reference time and one or more other historical sales volumes of the each product of the at least one set of products over the predefined period of time; 
selecting a presentation set of products for promotion from the at least one set of products based on a weighted combination of factors, the factors comprising at least one of historical-price metrics of the at least one set of products or sales-volume metrics of the at least one set of products, by: when the factors comprise the historical-price metrics: 
analyzing the historical-price metric of a first product of the at least one set of products; 
identifying one or more first time periods within the predefined period of time in which the first product has one or more lower prices than in one or more second time periods within the predefined period of time; 
comparing a first historical price of the first product at the reference time with a second historical price of at least one second product of the at least one set of products at the reference time; and 
when (a) the reference time is within the one or more first time periods and (b) the first historical price of the first product at the reference time is comparably lower across the predefined period of time than the second historical price of the at least one second product of the at least one set of products at the reference time, the weighted combination of factors is more favorable to adding the first product to the presentation set of products than adding the at least one second product to the presentation set of products; and when the factors comprise the sales-volume metrics: 
analyzing the sales-volume metric of the first product of the at least one set of products; 
identifying one or more third time periods within the predefined period of time in which the first product has one or more higher historical sales volumes than in one or more fourth time periods within the predefined period of time; 11 603253410.2Attorney Docket No.: 161US05 / 1761284.393 
comparing a first historical sales volume of the first product at the reference time with a second historical sales volume of the at least one second product of the at least one set of products at the reference time; and 
when (a) the reference time is within the one or more third time periods and (b) the first historical sales volume of the first product at the reference time is higher than the second historical sales volume of the at least one second product of the at least one set of products at the reference time, the weighted combination of factors is more favorable to adding the first product to the presentation set of products than adding the at least one second product to the presentation set of products; and 
These additional elements are not indicative of integration into a practical application because:
Regarding the “one or more processors,” “database”, “retrieval system,” and “a presentation system,” “user interface,” and “network” these elements add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).  The additional elements above are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of transmitting/displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Dependent claims 2-9, 11-15 and 17-23 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
Step 2B:  In Step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an “inventive concept.”  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. See Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
As discussed above in Step 2A Prong Two, the elements “one or more processors,” “database”, “retrieval system,” and “a presentation system,” “user interface,” and “network” add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).  
Dependent claims 2-9, 11-15 and 17-23 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that no additional element, or combination of additional claim elements is/are sufficient to ensure the claims(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

CONCLUSION
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.C/Examiner, Art Unit 3681                                                                                                                                                                                                   
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682